Citation Nr: 0916587	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from February 1969 to 
September 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
January 15, 1991.  

The Board remanded the claim for further development in 
November 2007 and June 2008.  


FINDING OF FACT

During the rating period under consideration, the Veteran's 
PTSD has been manifested by depressed mood, anxiety, chronic 
sleep impairment, mild memory loss, nightmares, anger, 
irritability, and restlessness.  These symptoms have caused 
mild social, recreational, and vocational impairment. 


CONCLUSION OF LAW

The criteria for entitlement to initial rating higher than 30 
percent for posttraumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in August 2005, March 2006, 
and December 2007; a rating decision in May 2003; a statement 
of the case in May 2004; and a supplemental statement of the 
case in September 2005.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The Veteran seeks an increased rating for his service-
connected PTSD, initially rated as 30 percent disabling.  In 
his June 2004 substantive appeal, the Veteran asserted that a 
higher rating is warranted because he is unable to work due 
to the severity of his condition.   

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2008).  Under the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2008).  

A 50 percent rating is warranted if a mental disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008). 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score in the range of 61 - 70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful relationships.  Richard v. Brown, 9 Vet. App. 266 
(1996); Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

Since the Veteran timely appealed his initial rating, the 
Board must consider whether he is entitled to staged ratings 
to compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A "Mental Impairment Evidence Report" from a private 
physician dated October 1989 to September 1991, shows that 
the Veteran complained of auditory hallucinations, anxiety, 
insomnia, restlessness, irritability, nightmares, and 
gastrointestinal (GI) symptoms.  The Veteran reported that he 
needed to be driven to the office and supervised when taking 
medication because he often forgot.  Socially, he stated that 
he was isolated, withdrawn, and easily irritated.  He claimed 
that he spent most of his time watching television.

On mental status examination, the Veteran was well dressed, 
cooperative, and spontaneous.  His affect was blunted and his 
mood was depressed.  He was oriented to time, person, and 
place.  His recent memory was impaired and his insight and 
judgment were fair.  He denied any suicidal or homicidal 
ideation.  Based on his examination of the Veteran, the 
psychiatrist noted that he became easily distracted and 
concluded that the Veteran' wife was better suited to handle 
the family funds.

The Veteran was evaluated at the Psychological Center of 
Puerto Rico in July 1991.  
He reported having nightmares, insomnia, crying spells, 
uncontrollable anger, low self esteem, anxiety, depression, 
and gastrointestinal symptoms.  On examination, the Veteran 
was cooperative, respectful, downhearted, and distracted.  He 
was oriented to person, place, and time.  His affect was 
moderately "labil," his mood was depressed, and he was 
moderately anxious.  His intellectual functioning was 
average.  He was logical and coherent.  No delusions, 
hallucinations, or suicidal or homicidal ideas were found.  

Based on his examination of the Veteran, the doctor noted 
that he had slight psychomotor distraction and diminishing 
attention and concentration.  However, he opined that the 
Veteran was able to handle his own finances.

The Veteran underwent a VA psychiatric board examination in 
November 1991.  He reported that he lost his temper often, 
was bothered by noise, and experienced nightmares.  Mental 
status examination revealed that the Veteran was adequately 
dressed and groomed.  He showed no abnormal tremors, tics, or 
mannerisms.  He was in full contact with reality and his 
responses were relevant, coherent, and logical.  The Veteran 
was evasive under questioning and would not provide details 
about his job situation, his experiences in Vietnam, or his 
symptoms.  He denied having delusions, hallucinations, or 
homicidal or suicidal thoughts.  His affect was adequate.  
His mood was more depressed than anxious.  He was oriented to 
person, place, and time.  His memory was preserved, his 
intellectual functioning and judgment were maintained, and 
his insight was superficial.  The Veteran was found mentally 
competent to handle his VA funds.

In August 1993, the Veteran underwent a VA PTSD examination.  
He reported having problems sleeping, nightmares, 
restlessness, and apprehension. With regard to his social 
history, he stated that he spent his time at home with his 
wife and four children.  Occupationally, the Veteran stated 
that he had worked for a finance company for more than 20 
years before retiring in 1989. He claimed that he was 
receiving Social Security Administration (SSA) benefits.   

On examination, the Veteran was clean, appropriately dressed, 
and cooperative.  His speech was relevant and coherent.  No 
thought or perceptive disorders were observed.  He was not 
delusional, homicidal, or suicidal.  The Veteran was oriented 
in all three spheres.  His memory was preserved and his 
judgment was not impaired.  Although the Veteran cried during 
the interview, he would not explain why he was upset.

Based on the above findings, VA examiner concluded the 
Veteran's highest level of adaptive function per year was 
fair to poor.  Yet, he found that the Veteran was competent 
to handle VA funds.  

A March 1994 treatment note from a private psychiatrist shows 
that the Veteran complained of nightmares, insomnia, sexual 
dysfunction, and gastrointestinal symptoms.  He claimed that 
he argued and fought a lot with his children.  He reported 
that his oldest son had moved in with his Grandmother to 
avoid more conflicts. 

The Veteran underwent a second VA PTSD examination in May 
2002.  He reported various symptoms to include occasional 
feelings of sadness, irritability, insomnia, inability to 
concentrate, increased appetite, anxiety, palpitations, 
sweating, and intrusive thoughts about Vietnam.  However, he 
stated that he had been feeling much better over the last 
year.  

With regard to his social history, the Veteran reported that 
he was married with four adult children.  He stated that he 
lived in the country with his wife, raised goats, and cleaned 
and maintained his home and yard.  He said that he enjoyed 
watching television and going to movies, even war movies.  He 
asserted that he was able to drive himself around and go 
wherever he wished without problems.  

With regard to his occupational history, the Veteran stated 
that he quit his job with a finance corporation in 1989 
because he developed multiple gastrointestinal symptoms 
secondary to stress.  He reported that he was receiving SSA 
benefits.  

Mental status examination revealed that the Veteran was 
cooperative and appropriately dressed with adequate hygiene.  
He was spontaneous and established good eye contact with the 
examiner.  He was alert, fully aware of the interview 
situation, and in contact with reality.  There was no 
evidence of psychomotor retardation, agitation, tics, 
tremors, abnormal involuntary movement, looseness of 
association, disorganized speech, delusions, hallucinations, 
phobias, obsessions, or suicidal thoughts.  His affect was 
broad and appropriate.  He was oriented to person, place, and 
time.  His memory for recent, remote, and immediate events 
was intact.  His abstraction capacity was normal.  His 
judgment and insight were good.  
After reviewing the claims file and examining the Veteran, 
the VA examiner concluded that his symptoms were mild and 
caused mild difficulties in social and occupational 
functioning.  A GAF score of 70 was assigned.  

In September 2005, the Veteran underwent a third VA PTSD 
examination.  He reported that he had been experiencing 
irritability, insomnia, inability to concentrate, anxiety, 
and tension.  Yet, he denied having recurrent nightmares, 
intrusive thoughts about traumatic events, avoidant behavior 
related to traumatic experiences in Vietnam, psychotic 
symptoms, or cognitive symptoms.

Mental status examination revealed that the Veteran was 
cooperative, appropriately dressed, and had adequate hygiene.  
He was spontaneous and established good eye contact with the 
examiner.   He was alert, fully aware of the interview 
situation, and in contact with reality.  There was no 
evidence of psychomotor retardation, agitation, tics, 
tremors, abnormal involuntary movement, looseness of 
association, disorganized speech, inappropriate behavior, 
impairment of thought process or communication, delusions, 
hallucinations, phobias, obsessions, or suicidal thoughts.  
His mood was anxious and his affect was broad and 
appropriate.  He was oriented to person, place, and time.  
His memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal, his judgment 
was good, and his insight was fair.  His concentration was 
adequate.    

After reviewing the VA electronic medical record and 
examining the Veteran, the VA examiner concluded that his 
symptoms were mildly interfering with his employment and 
social functioning.  He opined that the Veteran was able to 
maintain the basic activities of daily living.  A GAF score 
of 70 was assigned.  

The Veteran underwent a fourth VA PTSD examination in January 
2008.  He reported various PTSD symptoms to include insomnia, 
nightmares, irritability, social withdrawal, feelings of 
detachment, inability to have loving feelings, and anxiety.  
However, he asserted that his psychiatric medications were 
functioning well. 

On mental status examination, the Veteran was clean and 
cooperative.  His speech was spontaneous, his affect was 
constricted, and his mood was anxious.  He was able to do 
serial sevens and spell a word forward and backward.  He was 
oriented to person, place, and time.  His psychomotor 
activity, thought process, and thought content were 
unremarkable.  His intelligence was average and he understood 
the outcome of his behavior.  His remote, recent, and 
immediate memory was normal.  No delusions, hallucinations, 
panic attacks, obsessive or ritualistic behavior, homicidal 
or suicidal thought, episodes of violence, problems with 
activities of daily living, or inappropriate behavior were 
noted.  

Based on the above, the examiner concluded that the Veteran's 
PTSD symptoms did not cause impairment in social, 
occupational, or other areas of functioning.  A GAF score of 
70 was assigned.  
After considering all of the evidence, the Board finds that 
the Veteran's PTSD symptoms have produced the kind of 
occupational and social impairment contemplated by a rating 
of 30 percent throughout the appeal period.  The record shows 
that the Veteran's PTSD symptoms; which include depressed 
mood, anxiety, chronic sleep impairment, mild memory loss, 
nightmares, anger, irritability, and restlessness; have 
intermittently stained his relationship with his children.  
Yet, there is no showing that his condition has rendered him 
unemployable.  On the contrary, the Veteran himself reported 
that he stopped working in 1989 due to gastrointestinal 
problems caused by on-the-job stress.

Further, the record demonstrates that the Veteran has 
functioned satisfactorily during the entire period in 
question.  He enjoys movies and television, even programs 
about war.  He is able to go and come as he pleases.  His 
symptoms are well controlled by medication.  And, he actively 
handles his finances and runs his family's country home.  His 
GAF scores of 70 further indicate that his symptoms are mild 
and do not interfere with his general functioning.  

The Board acknowledges that in August 1993, a VA examiner 
concluded that the Veteran's adaptive functions were fair to 
poor.  That examiner, however, failed to offer an explanation 
or clinical data to support that assessment.  Therefore, the 
Board assigns very little probative weight to his finding and 
assigns more persuasive weight to the subsequent examinations 
which are thorough and detailed.

The Board finds that a 50 percent rating is not warranted 
because there is no evidence that the Veteran experienced 
occupational and social impairment with reduced reliability 
and productivity due to symptomatology like flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-or long-term memory; impaired judgment; or impaired 
abstract thinking.  

The Board acknowledges the assertions of the Veteran and his 
wife regarding the severity of his PTSD and how it has 
impacted the Veteran's ability to work and his relationship 
with his children.  However, as laypersons without the 
appropriate medical training and expertise, they are simply 
not competent to render a probative opinion on a medical 
matter.  They may report problems, but not the medical 
causation or evaluate the severity of impairment caused by 
any difficulties.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact.  The later is a factual determination 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify). 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds no evidence that the Veteran's 
disability caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Further, although the Veteran has been 
unemployed, the evidence does not indicate that the average 
industrial impairment from his disability is in excess of 
that contemplated by the assigned rating or that he has had 
frequent hospitalization due to the disability.  Therefore, 
the Board finds that the requirements for referral for an 
extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, the Board finds that a rating in excess of 30 
percent is not warranted.  Since the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


